                    Case 17-15633-LMI      Doc 140    Filed 02/21/19   Page 1 of 1
                       UNITED STATES BANKRUPTCY COURT
                                    MIAMI
                     SOUTHERN DISTRICT OF FLORIDA DIVISION

                                                                   CASE NO.: 17-15633-BKC-LMI
                                                                 PROCEEDING UNDER CHAPTER 13

IN RE:

JUAN CARLOS DE LEON

_____________________________/
DEBTOR

                REPORT OF NON-COMPLIANCE WITH LOCAL RULE 3070-1(B)

    Nancy K. Neidich, Esquire, Standing Chapter 13 Trustee in the above matter, reports to this Court as
follows:

   1. The Debtor, pursuant to Local Rule 3070-1(B) was to be current in all payments under the
      confirmed Chapter 13 Plan on or before February 11, 2019. The Debtor did not comply with the
      said order.

   2. Accordingly, the Trustee reports that this case should be dismissed with prejudice to the Debtor
      filing any bankruptcy proceeding for a period of 180 days from entry of the Order of Dismissal
      pursuant to the terms of said Order.

   WHEREFORE, the Trustee reports these facts to the Court for appropriate action.
   RESPECTFULLY SUBMITTED this 21st day of February, 2019.



                                                         /s/ Nancy K. Neidich
                                                        _____________________________________
                                                         NANCY K. NEIDICH, ESQUIRE
                                                         STANDING CHAPTER 13 TRUSTEE
                                                         P.O. BOX 279806
                                                         MIRAMAR, FL 33027-9806




CC: JUAN CARLOS DE LEON
    CAROLINA A. LOMBARDI, ESQUIRE
